   Case: 4:20-cv-01331-JAR Doc. #: 1 Filed: 09/23/20 Page: 1 of 4 PageID #: 1



               THE JUDICAL FEDERAL COURT FOR ST. LOUIS MISSOURI

                    RECE~VED
Angela Nails,           SEP 23 2020
    Plaintiff,
Vs.
AAA Auto Insurance,
                        BY MAIL                               Case Number

           Defendant,

                                         NEGLIGENCE

Federal Civil Laws of a Federal Tort Act Negligence Kansas Code of Civil Procedure 60-454

and McCormick 168; Cannot., 4A.L.R. 2d 761 which ineludes contributory negligence or fault of

the Defendant. The claim against the Progressive Insurance Company for not providing a

payment to Angela Nails as it is the responsibility of the Progressive Insurance Company to

provide payment to the parties after finding out that there was a mistake made not to provide

payment or allow a party to submit a claim for payment because of the Progressive Insurance

Company did not receive a statement. By not having a statement provided by the Plaintiff Angela

Nails does not give the Progressive Insurance Company permission to hold back a settlement

payment. Because the Statement received as witness statement from another party or another

provider is the responsibility of the Defendant Progressive Insurance. For this reason, the

Plaintiff Angela Nails is filling the Negligence Claim because the Defendant Progressive

Insurance Company fail to follow the stated Civil Law of a Federal Tort for Negligence. The

Plaintiff Angela Nails found out June 2020 that the Defendant Progressive Insurance never

recover documents from the parties a part of the Plaintiff Negligence Claim.
   Case: 4:20-cv-01331-JAR Doc. #: 1 Filed: 09/23/20 Page: 2 of 4 PageID #: 2



                                           DAMAGES

The Plaintiff Angela Nails is allowed to file a claim for damages and was not by the Defendant

Progressive Insurance Company and therefore the Plaintiff Angela Nails claim for damage using

the Federal Court Rule 411 Liability insurance meaning Plaintiff Angela Nails knows of no other

law that would protect the Plaintiff Angela Nail claim other than this Rule 411 Liability

Insurance rule by the Defendant Progressive Insurance admission not to investigate properly to

failing to issue any payments or a payment to the Plaintiff Angela Nails are from the complaint

and duties of the Defendant Progressive Insurance duty to investigate and follow the legal

remedies of payment to the Plaintiff Angela Nails. The Defendant Progressive Insurance did not

engage in payment with their accounting office to send out payment to the Plaintiff Angela Nails

base on consideration of not using another parties recorded or hand written statement of required

laws of the roadway a driver must always keep their focus on the roadway they are driving by

keeping the focus on traffic that is in front of the driver. If the Progressive Insurance would have

investigated properly they would have known that there were documents of a party of the claim

making a statement they were not watching the traffic or watching the roadway in front of them.

Therefore, the Plaintiff Angela Nails ask for damages in the amount of $1,000.000.00 and the

max of the insurance policy face value amount of the insurance company driver policy a claim

for damages were claimed to be paid out to the Plaintiff Angela Nails.
   Case: 4:20-cv-01331-JAR Doc. #: 1 Filed: 09/23/20 Page: 3 of 4 PageID #: 3




                                 DEFENDANT ADDRESS

Kansas City Missouri Progressive Insurance address Post Office Box

66502 St. Louis, Mo 63166.




                                 nailsangela90@yahoo.com
   Case: 4:20-cv-01331-JAR Doc. #: 1 Filed: 09/23/20 Page: 4 of 4 PageID #: 4




                                   SERVICE METHOD
                                                                      :ru."'""   6 rol (Jcor
                                                             5ociln   )uoi.
The complaint was sent by United States mail 9/ 30/2020 to the 111 ~9-.Q.-&t Louis, Mo

63102.




                                nailsangela90@yahoo.com
